United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2203
                        ___________________________

                                Devonna Culpepper

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

            Department of Agriculture, U.S., Sonny Perdue, Secretary

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: February 15, 2019
                             Filed: March 7, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      In this action alleging violations of Section 508 of the Rehabilitation Act of
1973 (Section 508), 29 U.S.C. § 701 et seq., Devonna Culpepper appeals from the
adverse grant of summary judgment entered by the district court1 in favor of her
employer, the United States Department of Agriculture (USDA).2 After de novo
review, we conclude that the USDA is entitled to judgment as a matter of law
because Culpepper did not show that she was subjected to a materially adverse
employment action and therefore she failed to establish a prima facie case under
Section 508. See Peebles v. Potter, 354 F.3d 761, 765 (8th Cir. 2004) (summary
judgment grant reviewed de novo); Fenney v. Dakota, Minn. & E. R.R. Co., 327 F.3d
707, 711-12 (8th Cir. 2003) (claims for disparate treatment and reasonable
accommodation require prima facie showing that employee has disability, is a
qualified individual, and suffered an adverse employment action). The judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
       The district court’s dismissal of Culpepper’s (1) claims brought pursuant to
the Freedom of Information Act, and (2) claims previously litigated, is not before the
panel. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim
waived when not meaningfully argued in opening brief).

                                         -2-